Land, J.
This is an application for a mandamus.
The relator being the curator of the succession of John Twibell, was appointed liquidator of the partnership affairs of Twibell & Atkins, and was afterwards removed from the office of liquidator by a judgment of the Second District Court.
From this judgment of removal, the relator applied to the District Judge for a suspensive appeal, which was refused; and he now takes the rule in this case, on the Judge, to show cause why he should not be commanded to grant the order for a suspensive appeal.
The answer of the District Judge shows a sufficient cause why the writ of mandamus should not be granted.
A suspensive appeal will not lie from a judgment appointing an administrator, curator, or liquidator of succession property; nor will a suspensive appeal lie from a judgment destituting a curator or liquidator, when a further administration of the succession property is necessary. C. C. 1113; C. P. 580, 1059; 5 An., 518.
From such judgments a devolutive appeal only lies.
It is, therefore, ordered, adjudged and decreed, that the rule taken in this case be discharged with costs.